Citation Nr: 0946330	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits as the Veteran's 
daughter.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The deceased Veteran had recognized service from March 1969 
to March 1972 and from January 1975 to June 1988.  The 
Veteran died in August 1997.  The appellant is the Veteran's 
daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision issued in April 2006 of the RO 
that denied service connection for cause of the Veteran's 
death.  

The issue on appeal has been rephrased to reflect the 
appellant's claim, as indicated on her September 2005 claim 
form (stating "this is a new claim for child's DIC").  



REMAND

On the claim of service connection for the cause of the 
Veteran's death, the RO decided the claim on the merits 
without deciding whether the appellant is a proper claimant.  

A surviving child of a qualifying Veteran may be entitled to 
dependency and indemnity compensation to include compensation 
for the cause of the Veteran's death.  To be eligible for the 
benefit, the appellant must establish that she is a "child" 
of the Veteran.  38 U.S.C.A. §§ 1310, 1542.  

For purposes of determining eligibility as a claimant under 
title 38 of the United States Code, a child must be unmarried 
and must either be under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1), 3.356.  

The evidence of record demonstrates that the appellant was 
born in January 1986.  On the date of the Veteran's death in 
August 1997, the appellant was 11 years of age.  She filed 
her claim in September 2005 at 19 years of age.  

The appellant does not claim that she is a "helpless child" 
of the Veteran.  However, it is unclear from the record 
whether the appellant is unmarried and whether she was 
pursuing a course of instruction at an approved educational 
institution.  

Therefore, the claim must be remanded for further 
development.  Specifically, the question of whether the 
appellant is a proper claimant needs to be adjudicated before 
the appeal can proceed.  

Accordingly, the appeal is remanded for the following action:

Following completion of all indicated 
development, the RO should adjudicate the 
claim of whether the appellant is a 
proper claimant under 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.57.  If the claim is 
denied on this basis, the RO should 
furnish the appellant with a Supplemental 
Statement of the Case and afford her a 
reasonable period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).  


